McGraw, Justice,

dissenting:

I read W.Va. Code § 49-1-3 as providing a basis for the filing of the Coberly petition. The petition alleges:
Respondents [the natural parents] are threatening and attempting to remove custody of Nadine McCartney from the petitioners [the Cober-lys] and such removal or threatened removal will result in serious mental and physical injury to Nadine as a result of the loss of her psychologi*747cal parents as is more particularly explained in the affidavit of Dr. John Kelley which is attached hereto as Exhibit A and included herein by reference.
The evidence supporting the petition offered by a child psychiatrist went, in part, to the power that severing of Nadine McCartney from her foster parents “would be reacted to by the child with emotional distress and a setback of ongoing development” and that the reaction of the child to this severence would be that of a child “faced with the loss from death of natural parents.”
The interpretation of the statute subscribed to by the majority could create a circumstance where a child would have to be the actual victim of abuse or neglect before a court would have jurisdiction to act. I believe the statute clearly protects children not only from immediate abuse and neglect but also from forseeable abuse or neglect. The fact that a biological parent had not had custody should not preclude an abuse or neglect hearing, if the natural forseeable consequence of that parent’s custody over the child would be abuse or neglect.